Newman, J.
The burden is upon the plaintiffs to satisfy the court by evidence that the conveyance was procured by the defendant by means of fraud and undue influence. It is not sufficient that the evidence excites a suspicion, even a strong one, of fraud; for suspicion merely, however strong, is not proof. The evidence fails to disclose any fiduciary relation between the defendant, Thomas, and Mrs. Cooper, whereby he owed her any special duty, or such as to cast upon him the burden to show the fairness of the transaction. He was in no legal or other sense a trustee for her. Nor is any actual relation shown between them such as was adapted to lead her especially to confide in him.
There is, in the whole case, no direct evidence either of fraud or undue influence. Many, perhaps most, of the circumstances from which fraud is sought to be inferred are as fairly susceptible of explanation upon a theory of honesty as on a theory of deceit. The strongest circumstance in the case — very nearly the only one — upon which the theory of fraud is urged is what is claimed to be the inadequacy of *432consideration. But even a great disparity between tbe value and tbe price paid is no evidence of fraud where both parties have an equal opportunity to know tbe value. Wood v. Boynton, 64 Wis. 265, 272, and cases cited; Prince v. Overholser, 75 Wis. 646; Mosher v. Post, 89 Wis. 602. Unless inadequacy of consideration is coupled with some other circumstance, such as weakness of mind, a fiduciary relation, pecuniary distress, or tbe like, it is no ground for setting aside a sale. Wood v. Boynton, supra.
Mrs. Cooper bad lived upon this farm, and in its neighborhood, all her life. It may fairly be assumed that she knew that tbe value of tbe property bad been enhanced by tbe reason that property so situated was sought for for summer residences. There is no evidence of representation or misrepresentation or suppression of truth as to its value; nor that tbe conveyance was solicited even. There is no evidence of a lack of knowledge on tbe part of Mrs. Cooper, either of the value of the property or the amount of her interest in it; no evidence of a lack of mental'capacity to understand and appreciate her lights in the property or her relation and duty to her own family. There was no confidential relation, no pecuniary distress. There is nothing but doubtful inference, not clearly supported by facts, from the condition of her health, to show that her judgment was in any way disturbed or her natural affections clouded or perverted. She is represented to have been, a woman of rather unusual independence of judgment and decision.
The case is equally barren of evidence tending to show undue influence. Mrs. Cooper was living with her husband, not in the immediate neighborhood of her brother’s residence. So far as appears, her relations with her husband were normal. She was in the full enjoyment of the society and support of her husband, and under his influence and the influences of her own home. Her relations with her brother Thomas, the defendant, if not that of partial estrangement, *433were certainly not cordial nor confidential. Nor is it shown that he, at that time, had any opportunity of acquiring an influence over her, by any association or communication which he had with her. This situation and these circumstances are not very persuasive evidence of undue influence exerted by him over her. They do not seem to give a satisfactory explanation of the reason or motive which induced her to give away her, own patrimony and the inheritance of her child. A mother’s solicitude for the welfare of her child is not so readily diverted.
It certainly seems more in accord with reason to find the motive for the execution of this conveyance in some earlier family arrangement, of which, perhaps, a hint is given in her explanation to her husband that she was going out “ to attend to a family matter,” than to denounce it as the product of fraud and dark design. This view accords with the defendant’s explanation of how it came about. It is impossible to reconcile perfectly all the testimony with either theory of the case. In respect of some collateral facts the case of the defendant seems to be in a measure discredited. This is also true of the plaintiffs’ case. Eor instance, it is not easy to realize that in her happy and confidential relation with her husband, and considering the condition of her health and her expectations in regard to its result, she withheld all information and explanation of the transaction from him. This is, indeed, unnatural and surprising. Rut it is only a collateral fact, like the defendant’s bookkeeping. As to the main or central facts, the effect of the whole testimony seems rather to corroborate the defendant’s explanation. And, since the burden of proof is upon the plaintiffs, it must be held that the evidence does not support the finding in their favor.
By the Court.— The judgment of the circuit court is reversed, and the cause remanded with, direction to dismiss the complaint.